l)ISMISS; Opinion filed January 8, 2013




                                               In The
                               (!Initrt Lit ppia{
                         ft1! 1utrtrt üf xa at Ozillas
                                       No. 05-12-0 1 056-CV


 IVHLA1) NASRALLAH, SR. AND DOWDY FERRY AUTO SERVICES, INC., Appellants

                                                 V
                                     JIM FOSTER, Appellee


                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-09-16681


                              MEMORANDUM OPINION
                l3efore Chief Justice Wright and Justices Francis and Lang-Miers
                                Opinion By Chief Justice Wright

        Before the Court is appellee’s December 7, 2012 motion to dismiss the appeal. Appellee

contends the appeal should be dismissed for failure to prosecute. By letter dated October 5. 2012,

the Court informed appellants that their brief was past due. We instructed appellants to file their

brief with an extension motion within ten days. The Court cautioned appellants that failure to file

their brief within the time requested would result in dismissal of their appeal. See TEx. R. App. P.

38.8(a)(1).

       As oftoday’s date, appellants have not tiled a brief. Accordingly, we grant appellee’s motion

and dismiss the appeal for want of prosecution. See TEx. R. App. P. 42.2(b) & (c).
                                                                —
                                                                                .7>
                                                                               7

                                                     C ‘\ROI ‘WRIGllT
                                                     CHILF TUSFICE
121 056F.P05                                            y
                                 tutrt ui Aipra1
                        FiftIa Jiitrirt ui LcxaEi at Jt11us

                                       JUDGMENT
MIL\i) NASRALLAI I. SR. ANI) D()W[)Y               Appeal from the 298th Judicial District Court
FERRY AUTO SERVICES, INC., Appellants              of Dallas County, Texas. (Tr.Ct.No. DC-09
                                                   16681).
No. 05-12-01056-CV           V.                    Opinion delivered by Chief Justice Wright.
                                                   Justices Francis and 1. an g NI i ers.
                                                                                        -




JIM FOSTER. Appellee                               participating.


       Based on the Court’s opinion of this date. the appeal is DISMISSED.

       It is ORDERED that appellee. Jim Foster. recover his costs of the appeal from appellants,
Milad Nasrallah, Sr. and Dowdy Ferry Auto Services, Inc.


Judgment entered January 8. 201 3



                                                                     7/ ,z
                                                   CAROLYN WRIGHT
                                                   CHIN JIiS3.IC.E